Order filed November 6, 2012




                                                  In The

                               Fourteenth Court of Appeals
                                          NO. 14-11-00684-CR
                                            ____________

                        CHRISTOPHER ANTHONY SANCHEZ, Appellant

                                                    V.

                                  THE STATE OF TEXAS, Appellee


                               On Appeal from the 405TH District Court
                                      Galveston County, Texas
                                  Trial Court Cause No. 10CR1078


                                                 ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibit #1.

       The clerk of the 405TH District Court is directed to deliver to the Clerk of this court the original
of State's Exhibit #1, on or before November 12, 2012. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's Exhibit #1, to the clerk
of the 405TH District Court.



                                                  PER CURIAM